EXHIBIT 10(u)(2)

 

LEASE AMENDMENT

 

This agreement amends the lease agreement between Doug Hughes Properties, LLC
(Landlord) and Cybex International, Inc. (Tenant) dated July 21, 2005 as
follows:

 

To Paragraph 16 will be added as 16(c):

Doug Hughes Properties, LLC agrees to be available to Cybex to assist in
developing and analyzing facility options.

 

Paragraph 16(b) will be deleted, eliminating Tenant’s option to repurchase the
property.

 

TENANT

       By:   /s/ Arthur W. Hicks, Jr.     

Title: Chief Financial Officer

Corporate Name: Cybex International, Inc.

     Date: 12/23/2005

 

LANDLORD

       By:   /s/ Douglas W. Hughes     

Title: President

Corporate Name: Doug Hughes Properties, LLC

     Date: 12/23/2005